Justice LaVECCHIA,
dissenting.
It is reported that almost one out of every three Americans has been arrested by age twenty-three. Amy L. Solomon, In Search of a Job: Criminal Records as Barriers to Employment, NIJ J., June 2012, at 42, 43 (citing Robert Brame et al., Cumulative Prevalence of Arrest from Ages 8 to 23 in a National Sample, 129 Pediatrics 21, 21-27 (2012)). The future prospects for such individuals are not encouraging. Two National Institute of Justice-funded studies found that “a criminal record reduces the likelihood of a job callback or offer by approximately [fifty] *79percent.”1 Solomon, supra, at 43 (finding effect to be disproportionately felt among African Americans and Latinos). A study by the American Bar Association found “more than 38,000 statutes that impose collateral consequences on people convicted of crimes,” and that eighty percent of those statutes serve as functional “denial[s] of employment opportunities.” Solomon, supra, at 44 (citing Am. Bar Ass’n, Nat’l Inventory of the Collateral Consequences of Conviction, http://www.abacollateral consequenees.org/ (last visited July 22, 2015)). Another study demonstrated that a majority of employers “probably” or “definitely” would not hire applicants with criminal records. Solomon, supra, at 46 (internal quotation marks omitted) (citing Harry J. Holzer et ah, Perceived Criminality, Criminal Background Checks, and the Racial Hiring Practices of Employers, 49 J.L. & Econ. 451, 453-54 (2006)); see also Michelle Natividad Rodriguez & Maurice Emsellem, The Nat’l Emp’t Law Project, 65 Million “Need Not Apply”: The Case for Reforming Criminal Background Checks for Employment, 13-18 (2011), available at www. nelp.org/content/uploads/2015/03/65_Million_Need_Not_Applyl.pdf (finding frequent “no-hire” policies among major employers on Craigslist for applicants with one or more arrest or criminal conviction).
For many people with criminal convictions, the availability of expungement is essential to their return to gainful lives. Yet, the majority adopts a restrictive approach in its interpretation of the section of the expungement statute that addresses the threshold for being eligible even to apply for expungement. In my view, that statutory language does not plainly support the approach chosen by the majority. This is remedial legislation. The ambiguity in the eligibility provision of the expungement scheme *80permits a broader construction than that taken by the Court today. In taking a narrow view of who is eligible to apply for expungement consideration, the majority reads the statute too restrictively. I therefore respectfully dissent.
I.
The focus in this matter is on N.J.S.A. 2C:52-2(a) (Section 2(a)), which addresses only eligibility to apply for expungement. In pertinent part, it provides:
In all cases, except as herein provided, wherein a person has been convicted of a crime under the laws of this State and who has not been convicted of any prior or subsequent crime, whether within this State or any other jurisdiction, and has not been adjudged a disorderly person or petty disorderly person on more than two occasions may, after the expiration of a period of [ten] years from the date of his conviction, payment of fine, satisfactory completion of probation or parole, or release from incarceration, whichever is later, present a duly verified petition as provided in [N.J.S.A] 2C:52-7 to the Superior Court in the county in which the conviction was entered praying that such conviction and all records and information pertaining thereto be expunged.
[N.J.S.A. 2C:52-2(a)]
Section 2(a) was enacted in 1979 when the Legislature consolidated and amended previously scattered statutes addressing ex-pungement to create a comprehensive scheme governing expungement collected in Chapter 52 of New Jersey’s new criminal code. See L. 1979, c. 178, §§ 107 to 139 (codified as amended at N.J.S.A. 2C:52-1 to -32). In doing so, the Legislature sought to create “an equitable system of expungement” with “a practical administrative procedure” to ensure the isolation of expunged records. S. Judiciary Comm. Statement to S. No. 3203, at 11 (June 18, 1979); Assemb. Judiciary, Law, Pub. Safety & Def. Comm. Statement to Assemb. No. 3279, at 16 (June 28,1979).
Prior to the 1979 amendment, the pre-title-2C expungement statute, N.J.S.A 2A:164-28, provided as follows in respect of eligibility to apply for expungement:
In all cases wherein a criminal conviction has been entered against any person whereon sentence was suspended, or a fine imposed of not more than $1,000, and no subsequent conviction has been entered against such person, it shall be lawful after the lapse of [ten] years from the date of such conviction for the person so *81convicted to present a duly verified petition to the court wherein such conviction was entered, setting forth all the facts in the matter and praying for the relief provided for in this section.
[ (Emphasis added).]
Nothing in the legislative history sheds light on the Legislature’s reason for the changed wording in Section 2(a)’s description of who is eligible to apply for expungement.
In my view, Section 2(a)’s meaning is ambiguous. The statute’s prescription that the application process for expungement is open to “a person [who] has been convicted of a crime ... and who has not been convicted of any prior or subsequent crime” does not provide a clear answer to whether someone with a judgment of conviction for multiple offenses is eligible to apply for expungement. That quoted language does not compel a construction that permits only a person with a conviction for a single-count offense to apply. The legislative choice of language becomes less clear in its meaning in this respect when one considers that the statute’s self-proclaimed purpose is to provide relief for the “one-time offender,” N.J.S.A. 20:52-32, and that a single criminal transaction can give rise to multiple counts. See State v. Yarbough, 100 N.J. 627, 638, 645, 498 A.2d 1239 (1985) (acknowledging that “multiple charges may stem from one incident, as when one possesses and then sells a narcotic drug,” or from pursuit of single objective (citation and internal quotation marks omitted)); see also Black’s Law Dictionary 1188 (9th ed. 2009) (defining “separate offense” as including “[a]n offense arising out of a different event entirely from another offense under consideration”). Indeed, the meaning of someone “who has not been convicted of any prior or subsequent crime” is not clear on its face, at least not as clear as one might hope in order to justify narrowly reading a remedial statute. See Maglies v. Estate of Guy, 193 N.J. 108,123, 936 A.2d 414 (2007) (recognizing remedial legislation is “deserving of liberal construction” (citation and internal quotation marks omitted)); see also 3 Norman J. Singer & J.D. Shambie Singer, Sutherland Statutory Construction § 60:1 at 250 (7th ed. 2008) (“Remedial *82statutes are liberally construed to suppress the evil and advance the remedy.”).
But to the majority, the language in Section 2(a) is clear and allows for an interpretation that plainly precludes a person from even applying for expungement if he or she happens to plead to two counts — as opposed to one count — of an indictment as part of an agreement. For example, under the majority’s construction, an individual who pleads to selling a small amount of drugs to two people on a certain day has no right to an evaluation of the merits of the expungement application. In contrast, an individual in a neighboring county who is allowed to plead to one count of distribution under comparable circumstances may apply for ex-pungement. That inequity is not clearly indicated from the plain language of the statute.
The majority construes the statute to limit applications for expungement of an indictable offense to those individuals who are convicted of a single count, or to a “single, uninterrupted criminal event or incident.” Ante at 73, 121 A.3d at 332-33. To be sure, the majority’s “single, uninterrupted criminal event or incident” elaboration highlights the lack of clarity to its approach that centers on the term “crime” when applying the expungement statute. And, it demonstrates the majority’s need to address the ambiguity in the phrase “has been convicted of a crime,” a point that supports the view that there is uncertainty about the legislative language. The majority’s interpretation is not the only reasonable construction of the statute.
I view as most relevant the legislative focus on the verb “has been convicted” rather than the majority’s focus on the timing of the crime. Under the equally plausible construction that focuses on the time of conviction as the most relevant consideration, the number or order of the underlying facts of the counts for which a person is indicted and for which convicted are not controlling at the application stage. The statute fairly may be read to permit the filing of an application for expungement of an indictable offense or offenses when a person has not been convicted of a *83crime prior or subsequent to the judgment of conviction that he or she seeks to expunge. The judgment of conviction may contain multiple counts; however, on the day of conviction, the person has not been previously or subsequently convicted of another offense. He or she is a “one-time offender.” See N.J.S.A. 2C:52-32. I would hold that such individuals are eligible to apply for expungement and have their application vetted under the many other provisions that instruct courts on how to evaluate the merits of the application.
Before leaving the topic of the statute’s language and whether it plainly precludes the interpretation I advance, it bears noting that the language in Section 2(a) pertaining to disorderly persons convictions supports the conclusion that the focus should be on the date of entry of the judgment of conviction itself, rather than on the number of counts contained in the judgment of conviction. Section 2(a) also specifies that, in order to qualify and apply for an expungement, a person must be able to assert that he or she “has not been adjudged a disorderly person or petty disorderly person on more than two occasions.” N.J.S.A 2C:52-2(a) (emphasis added). That clause focuses on occasions of conviction (date the judgment was entered), rather than the counts contained therein. Again, I view the legislative focus to be on the verb “adjudged” and its timing, not on how many incidents were involved in the adjudication. The parallelism is notable because the Legislature, when setting forth eligibility to apply for expungement, was focused on when and how many times the person was adjudged disorderly, not on how many underlying offenses there were. Given the ambiguity in Section 2(a) in respect of disqualifying criminal convictions, the clearly worded language regarding disorderly persons adjudications should influence and support our reading of the statute, not undercut it as the majority views the two requirements.
Furthermore, a less restrictive reading of Section 2(a) than that chosen by the majority is particularly appropriate given that Section 2(a) governs the threshold determination of whether peo*84pie can even apply for expungement, not whether a petition will be granted. Reading that threshold provision narrowly is out of step with the expungement statute’s remedial nature and ignores that there are many other bases for disqualifying applicants.
As remedial legislation, the expungement statute should be interpreted liberally. See Miah v. Ahmed, 179 N.J. 511, 525, 846 A.2d 1244 (2004) (explaining that remedial goals of Anti-Eviction Act merit liberal construction); Lindquist v. City of Jersey City Fire Dep’t, 175 N.J. 244, 258, 814 A.2d 1069 (2003) (noting policy of liberally construing Workers’ Compensation Act in light of remedial purpose). We have recognized the remedial aspects to expungement on prior occasions. Expungement serves “to eliminate ‘the collateral consequences imposed upon otherwise law-abiding citizens who have had a minor brush with the criminal justice system.’ ” In re Kollman, 210 N.J. 557, 568, 46 A.3d 1247 (2012) (quoting In re T.P.D., 314 N.J.Super. 643, 648, 715 A.2d 1048 (Law Div.1997), affd o.b., 314 N.J.Super. 535, 715 A.2d 994 (App.Div.1998)). In Kollman, we noted that the “Legislature’s goals” in passing the expungement statute were “to reward efforts at rehabilitation and facilitate reentry when appropriate, and to provide relief to certain one-time offenders who have rejected their criminal past.” Id. at 580, 46 A.3d 1247 (citing N.J.S.A. 2C:52-32).
By allowing for the less strict interpretation of who may apply for expungement, the public interest is not disserved. The statutory scheme provides other bases for denying expungement for an indictable offense that safeguard the public interest by making convictions for certain serious offenses public knowledge and preventing serial offenders from abusing the expungement process. Convictions for certain serious crimes cannot be expunged. See N.J.S.A. 2C:52-2(b) (precluding expungement of convictions for criminal homicide, defined in N.J.S.A. 2C:11-2 (except death by auto, N.J.S.A 2C:11 — 5); kidnapping, N.J.S.A. 2C:13-1; human trafficking, N.J.S.A 2C:13-8; sexual assault or aggravated sexual assault, N.J.S.A. 2C:14-2; robbery, N.J.S.A 2C:15 — 1; arson and *85related offenses, N.J.S.A. 2C:17-1; and numerous other offenses). N.J.S.A. 20:52-14 outlines grounds for which an application “shall be denied.” Under N.J.S.A. 2C:52-14(a), expungement must be denied when “[a]ny statutory prerequisite, including any provision of this chapter, is not fulfilled or there is any other statutory basis for denying relief.” Denial is also required under N.J.S.A. 2C:52-14(b), when “[t]he need for the availability of the records outweighs the desirability of having a person freed from any disabilities as otherwise provided in this chapter.” And, N.J.S.A 2C:52-14(e) precludes a court from granting a petition where “[a] person has had a previous criminal conviction expunged regardless of the lapse of time between the prior expungement, or sealing under prior law, and the present petition.”
Finally, the construction advanced in this separate opinion aligns with the fact that the legislative history of Section 2(a) provides no indication that the Legislature intended the change in wording from the pre-amendment statute to alter the statute’s meaning or to eliminate the approach taken in In re Fontana, 146 N.J.Super. 264, 266-67, 369 A.2d 935 (App.Div.1976), which permitted an application to be considered, and even granted, notwithstanding that a criminal spree of short duration resulted in convictions for more than one offense.2 The legislative history of the statute does not indicate a specific intent to eliminate the Fontana approach to a one-time spree of multiple offenses charged and pled in a single conviction, when at the time the judgment of conviction for the offenses was entered, the individual had not previously been convicted and has not since been convicted of another criminal offense.
*86Notably, shortly after the passage of the amended statute, this Court did not view the new language as abrogating the Fontana “one-night spree” doctrine. State v. A.N.J., 98 N.J. 421, 427 n. 3, 487 A.2d 324 (1985). A.N.J. is the only time this Court has commented, albeit in dicta, on Fontana’s spree doctrine, or on the ability, generally, to expunge multiple convictions under N.J.S.A. 2C:52-2(a). Ibid. In that case, the Court acknowledged that “[b]y making its disqualifier for another ‘crime’ both retrospective and prospective [in the 1979 amendment], the Legislature has frozen the rights of the two-time criminal.” Id. at 427, 487 A.2d 324. However, in a footnote to that sentence, the Court, citing Fontana, stated: “We need not cast doubt upon the view that a ‘one-night spree’ could still constitute a one-time offense.” Id. at 427 n. 3, 487 A.2d 324.
In sum, a fair reading of the statute would permit applications for expungement for those who have no convictions prior or subsequent to the judgment of conviction that they seek to expunge. That reading’s foundation comes from the lack of clarity in the statutory language; the fact that Section 2(a) addresses the threshold for eligibility to seek the benefits that may be available under a remedial statute; the existence of many other safeguards within the statute to protect the public interest; and the absence from the statute’s legislative history of any intent to alter the previous application given to the pre-amendment statute.
II.
In my view, we need not adopt the rigid approach taken by the majority. It follows the path set down by the Appellate Division in In re Ross, 400 N.J.Super. 117, 122-24, 946 A.2d 86 (App.Div. 2008), but it is not a path that is compelled. In light of the serious consequences of not even allowing an individual to apply for expungement, and considering that the public interest is fully protected by the layers of review that can support denial of an expungement application, I would not deprive the individuals in either of these two appeals the opportunity to file their applica*87tions and to have their expungement applications addressed on their merits.
The majority strives to prove that theirs is the one true interpretation of Section 2(a). The point is that Section 2(a) is susceptible to more than one plausible construction, and, given the expungement statute’s remedial purpose, a more generous reading is appropriate. In view of that remedial purpose, as well as the human consequences and disabilities affecting so many people resulting from a criminal conviction, I would read the statute liberally until the Legislature has spoken with sufficient clarity to deprive so many of their ability to re-enter society and enjoy productive lives.
I respectfully dissent.
For affirmance — Chief Justice RABNER, and Justices PATTERSON, FERNANDEZ-VINA, SOLOMON, and Judge CUFF (temporarily assigned) — 5.
For dissent — Justices LaVECCHIA and ALBIN — 2.

 “The National Institute of Justice [is] the research, development and evaluation agency of the U.S. Department of Justice[,] ... dedicated to improving knowledge and understanding of crime and justice issues through science.” About NIJ, Nat'l Inst, of Just., http://nij.gov/about/Pages/welcome.aspx (last modified Feb. 25, 2013).


 The majority reads much into the legislative change that took the word "conviction,” used as a noun in the pre-title-2C statute, and used it as a verb in N.J.S.A. 2C:52-2(a). There is nothing to support that that language change meant to sub silentio abandon the Fontana approach. It may have signaled simply what is posited in this opinion: that the statute permits the filing of an application for expungement when the person has not been convicted of a crime prior or subsequent to the judgment of conviction that he or she seeks to expunge.